DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orifice of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,456,710 (Blain).
Regarding claim 1, cap assembly, comprising: 
a seal bar (118) extending along a top surface of the cap assembly and configured to translate between a forward position, in which the seal bar blocks a drink outlet (16) on a proximal end of the cap assembly (Figure 14), and a back position, in which the seal bar exposes the drink outlet (Figure 15); 
a trigger (50) coupled to the seal bar on a rear end of the cap assembly opposite to the proximal end of the cap assembly, the trigger being configured to transition between a rest position (Figure 14) and an actuated position (Figure 15) based upon application of a force to the trigger to thereby translate the seal bar between the forward position and the back position; and 
a switch (132) on the rear end of the cap assembly, the switch being positioned on an outer surface of the trigger (explicitly sits on the upper surface of the rigger 50 as seen in Figure 15), the switch configured to slide between a locked position and an unlocked position (col. 18, lines 44-61); 
wherein the seal bar is maintained in the back position to expose the drink outlet upon transitioning the trigger to the actuated position and subsequently sliding the switch in the locked position (described in col. 18, lines 44-45).  
Regarding claim 2, the seal bar is prevented from translating from the back position to the forward position upon the switch being slid into the locked position subsequent to transitioning of the trigger in the actuated position (col. 19, lines 17-25).  
Regarding claim 3, the seal bar is configured to translate to the forward position upon the trigger being in the rest position and the switch in the unlocked position (“when the user releases the actuator”, col. 19, lines 17-25).  
Regarding claim 4, further comprising: 
a vent (40) positioned beneath a vent seal (48, 128), the vent seal being configured to, 
open the vent upon transitioning the trigger in the actuated position (Figure 15), and
close the vent upon transitioning the trigger in the rest position (Figure 14), 
wherein the vent is maintained open upon the subsequent sliding of the switch in the locked position after transitioning of the trigger is in the actuated position (because the trigger held in the locked-open position of Figure 16, the vent is held in the open position).  
Regarding claim 5, further comprising: an orifice (40) in the top surface forming a passage between the outside and inside of the cap assembly, the passage of the orifice being open upon the vent being open (upon raising of 48, 128).  
Regarding claim 6, the switch comprises indentations for engagement by a user, the indentations are on the rear end of the cap assembly (unlabeled; clearly seen on 68 in Figure 5).  
Regarding claim 7, further comprising: one or more status indicators (74) on the rear end of the cap assembly and adjacent to the switch, the one or more status indicators corresponding to whether the switch is in the locked position or the unlocked position (col. 13, lines 54-61). 
Regarding claim 10, the seal bar comprises a pair of seal bar tines (120) configured to engage the drink outlet upon the seal bar translating in the forward position, the pair of seal bar tines correspond to projections that are spaced apart from each other (clearly shown in Figure 13).  
Regarding claim 11, the pair of seal bar tines are configured to extend towards the proximal end of the cap assembly and away from the switch and the trigger upon the pair of seal bar tines engaging the drink outlet (clearly shown in Figure 13).  
Regarding claim 12, further comprising: a handle (110) extending away from the proximal end of the cap assembly, the handle forming an opening between the switch and a proximal portion of the handle.  
Regarding claim 13, the switch comprises indentations for engagement by the user, the indentations of the switch facing the optional handle (unlabeled; clearly seen on 68 in Figure 5).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,456,710 (Blain) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 5,199,597 (Gladish).
Regarding claim 14, Blain as applied above to claim 1 teaches all limitations substantially as claimed, but fails to teach the seal bar comprises a bottom portion and a top portion, the top portion comprises a closed structure, and the bottom portion comprises a hollow cavity formed therein, the hollow cavity is formed between the top portion of the seal bar and the top surface of the cap assembly.
Gladish teaches a seal bar comprising a bottom portion and a top portion, the top portion comprises a closed structure (50), and the bottom portion comprises a hollow cavity formed therein (between walls 60), the hollow cavity is formed between the top portion of the seal bar and the top surface of the cap assembly (inherent given the shape of the side and top walls).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the seal bar of Blain, providing a closed top as taught by Gladish, motivated by the benefit of extra protection of the drink opening.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Allowable Subject Matter
7.	Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733